Citation Nr: 1728576	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-29 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to June 26, 2009 for degenerative joint disease of the right knee, and to a rating higher than 30 percent on and after August 1, 2010 for status post total right knee replacement.  

2.  Entitlement to an initial rating higher than 10 percent prior to July 19, 2007 for degenerative joint disease of the left knee, and to a rating higher than 30 percent on and after September 1, 2008 for status post total left knee replacement.  

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a bilateral elbow disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction currently resides with the RO in Roanoke, Virginia.  During the pendency of the appeal, rating decisions dated in September 2008 and March 2010 assigned temporary total ratings for the Veteran's left knee replacement surgery from July 19, 2007 to August 31, 2008; and for right knee replacement surgery from June 26, 2009 to July 31, 2010.  Those ratings decisions assigned 30 percent ratings for status post left and right total knee replacements thereafter.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that proceeding has been associated with the claims folder.  

This matter was previously remanded by the Board in October 2011, and has since been returned for further appellate review.  The Board notes that the February 2016 supplemental statement of the case (SSOC) erroneously included the issue of entitlement to service-connection for a left hand disorder.  However, the Veteran specifically did not appeal that issue as noted on his substantive appeal, and therefore the issue is not properly before the Board.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay entailed by a remand.  However, it is necessary to secure adequate VA examinations, and to allow for AOJ consideration of newly received VA medical records in the first instance.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

First, remand is required to secure adequate VA examinations regarding the Veteran's claims on appeal.  Pertaining to the Veteran's bilateral knee increased rating claims, the most recent VA examination does not include all necessary findings.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, Section 4.59 "is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements." Southall-Norman v. McDonald, No. 15-1357 (Vet. App. Dec. 15, 2016).  Here, the Veteran most recently underwent a VA knee examination in July 2014.  The examiner did not test for pain on both active and passive motion, in weight-bearing and nonweight-bearing, or otherwise explain why those findings were unnecessary.  Thus, remand for an adequate examination is necessary.  

With regard to the Veteran's bilateral elbow claim, the Veteran was afforded a VA examination in August 2006.  The examiner reported that the Veteran's bilateral elbow symptoms had their onset within one month of the Veteran's right hand symptoms, and that he had a current diagnoses of  right elbow medial epicondylitis and left elbow lateral epicondylitis.  The examiner did not provide any opinion on the etiology of the diagnosed elbow disorders, and therefore the examination report is incomplete and inadequate.  Further, since the August 2006 examination, additional and relevant records have been added regarding the Veteran's elbows.  As such, a new examination is warranted that includes an adequate opinion on the etiology of the Veteran's claimed bilateral elbow disorder.

Similarly, the Veteran's right hand VA examination is inadequate.  Opinions, which typically concern service connection issues must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).  The Veteran underwent a VA examination in February 2016 regarding his right hand claim.  The examiner diagnosed right hand strain.  The examiner then opined that the Veteran's right hand strain was unrelated to his acute in-service hand injury, as there was no evidence of continuous, chronic, and current treatment since that time.  However, in forming this opinion, the examiner failed to address other diagnoses of record related to the Veteran's right hand, including unspecified neuropathy of the right upper extremity.  Also, the examiner based the negative opinion wholly on the absence of continuous, chronic, and current treatment of a right hand condition and failed to take into account the Veteran's competent reports of symptoms since service.  Accordingly, on remand, an adequate examination is necessary.

Also, since the most recent February 2016 SSOC, additional and relevant VA treatment records were associated with the claims file and there is no waiver from the Veteran in the file foregoing his right to have the newly-received evidence reviewed by the AOJ in the first instance.  On remand, the SSOC must reconsider the Veteran's appeal in light of all newly received evidence since the February 2016 SSOC.

The Veteran has claimed he is unemployable due to his service-connected bilateral knee disorders.  Therefore, the claim of entitlement to a TDIU is inextricably intertwined with his increased knee rating claims.  The appropriate remedy where a claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, of record are VA treatment records through February 2017.  On remand, efforts must be made to obtain and associate with the claims file all outstanding VA treatment records since then.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected status post right and left total knee replacement surgeries.  The entire claims file should be made available to, and reviewed by, the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  
The examiner must comment upon any right or left knee pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also requested to interview the Veteran and review the available treatment records prior to the Veteran's bilateral knee surgeries and, if possible, provide a retrospective opinion on whether there was evidence of pain upon active motion, passive motion, weight-bearing, and nonweight-bearing for either knee prior to replacement surgery.  If the examiner is unable to provide the requested information, or concludes that the required testing was not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also requested to document any reported education experience, describe functional impairment caused solely by the service-connected knee disabilities, and comment on the Veteran's ability to function in an occupational environment.  

3.  Also, after any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed right hand disorder.  In determining the appropriate type of examination, it is noted the Veteran has referred to nerve damage of the right hand, and the record shows evidence of neuropathy.  The entire claims file should be made available to, and reviewed by, the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Identify all currently present right hand diagnoses.  If a prior diagnosis of record is no longer applicable, the examiner should explain why.

The examiner is also asked to clarify whether the Veteran has had continuous right hand symptoms since service, as the evidence of record is conflicting in this regard.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed right hand disorder was caused or aggravated by the Veteran's military service.  

In providing the above information and opinions, the examiner's attention is particularly directed to the following:  1) the Veteran's prior testimony that he injured his right hand in service and was told he had nerve damage or a hairline fracture; 2) an August 2010 VA neurology consultation report noting right ulnar neuropathy;  3) September 2010 VA EMG studies significant for unspecified neuropathy of the right upper extremity; 4) October 2010 VA physical therapy notes reporting right upper extremity symptoms consistent with radicular symptoms; and 5) the February 2016 VA examination report.

4.  Also, after any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed bilateral elbow condition, to include right elbow medial epicondylitis and left elbow lateral epicondylitis.  The entire claims file should be made available to, and reviewed by, the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Identify all currently present bilateral elbow diagnoses.  If a prior diagnosis of record is no longer applicable, the examiner should explain why.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral elbow disorder was caused or aggravated by the Veteran's military service.  In rendering this opinion, the examiner's attention is directed to the following:  1) the Veteran's prior reports that bilateral elbow pain began within one year of the onset of his right hand pain-and that he injured his elbows in 1976 and had continuous symptoms thereafter; 2) the August 2006 VA examination; 3) an August 2010 VA neurology consultation report noting right ulnar neuropathy;  4) September 2010 VA EMG studies significant for unspecified neuropathy of the right upper extremity; and 5) October 2010 VA physical therapy notes reporting right upper extremity symptoms consistent with radicular symptoms.

5.  Then, readjudicate the claims on appeal-as are listed on the title page of this Remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

